DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
	The Examiner acknowledges the Applicant’s arguments traversing the lack of unity requirement mailed 01/19/2021.
	The Examiner agrees with the Applicant’s arguments and the previously outlined lack of unity is hereby withdrawn.
Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 at line 11 states “…a laser active material is” and is believed to more correctly read “…a laser active material which is”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 31 recites the limitation "on both sides" in line 2.  As neither claim 18 nor claim 31 have established which sides “both” is referring to, the language is found to be indefinite. 
For purposes of examination the limitation will be understood to be referring to the sides at either end of the resonator.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 26-28, 31 and 32 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Yap et al. (US 7826511).
With respect to claim 18, Yap discloses a semiconductor laser diode (fig.1) comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a 
With respect to claim 19, Yap discloses the first resonator and the second resonator are offset to each other in a direction perpendicular to the longitudinal direction (fig.1 offset vertically).
With respect to claim 20, Yap discloses the first and second resonators are arranged one above the other in a vertical direction corresponding to a growing direction of the semiconductor layer sequence (fig.1).
With respect to claim 21, Yap discloses the second resonator comprises a first part and a second part (fig.1 forward most portion/rear most portion), each part comprising a laser-active material (all material active, col.3 lines 40-49), and wherein the semiconductor layer sequence of the first resonator is arranged between the first part and the second part (fig.1 the upper layer of pump laser #30 is between the forward most part and rear most part of pumped laser #40 in the center of the device).
With respect to claim 26, Yap discloses the active region of the second resonator comprises at least a part of a semiconductor layer sequence (col.3 lines 25-50).
With respect to claim 27, Yap discloses the first and second resonators are parts of the same semiconductor layer sequence (as they can be connected via growth, col.2 lines 64-66).

With respect to claim 31, Yap discloses the first resonator is completely mirror-coated on both sides for the first light (col.4 line 64 – col. 5 line 1).
With respect to claim 32, Yap discloses a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); and an outcoupling mirror layer provided on the first side surface (col.4 line 63 – col. 5 line 10), wherein the mirror layer is configured to completely reflect the first light (col.5 lines 10-16) and is partially transparent to the second light (col.5 lines 10-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap.
With respect to claim 33, Yap teaches the device outlined above, including at least one coating (fig.1 #260) which is fully reflective for the first light and partially for the second light (col.5 lines 10-16), but does not specify the outcoupling mirror layer comprises a first mirror layer and second mirror layer, the first mirror layer being fully reflective to the first light and the second mirror layer being more reflective to the second light than the first mirror layer. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to separate the combined function of the single mirror coating of Yap into 2 separate mirror coatings as a means of engineering design choice allowing for selection of desired mirror materials to potentially ease production requirements (see MPEP 2144.04 V C).

Claims 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Clayton et al. (US 2003/0026312).
With respect to claim 22, Yap teaches the device outlined above, but does not teach the first and second resonators are arranged side by side in a lateral direction perpendicular to both the longitudinal and vertical direction. Clayton teaches a similar integrated optically pumped laser device in which the pump and pumped lasers are laterally arranged (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to rearrange the pump and pumped lasers of Yap in the manner depicted by Clayton to organize the monolithic device to fit a given space having a more narrow vertical dimension.
With respect to claim 24, Yap teaches the device outlined above, but does not teach the first resonator comprises a recess in which the second resonator is arranged. Clayton further teaches the 
With respect to claim 30, Yap teaches the device outlined above, but does not teach the semiconductor laser diode comprises a plurality of first resonators and/or a plurality of second resonators, and all of the first and second resonators of the semiconductor laser diode are monolithically integrated into the semiconductor laser diode. Clayton further demonstrates integrating multiple pump lasers with a pumped laser (fig.3, [0025]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize plural pumping lasers in the device of Yap as demonstrated by Clayton in order to increase the amount of pumping light applied to the gain material.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Kaneko (US 6239901).
With respect to claim 23, Yap teaches the device outlined above, but does not teach the second resonator comprises a recess in which the first resonator is arranged. Kaneko teaches disposing a pumping laser in a recess in a pumped laser (fig.8). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a recess in the pumped laser for the pumping laser in Yap as taught by Kaneko to create a more compact device.
With respect to claim 25, Yap teaches the device outlined above, including the use of ion-doped solid state materials (col.2 lines 30-32), but does not specify the active region of the second resonator comprises: at least in part a material that is selected from the group consisting of GaN, SiC, sapphire, YAG and YVO4; and at least one dopant which acts as luminous center and which is selected from the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Sabathil et al. (US 8406265).
With respect to claim 29, Yap teaches the device outlined above, but does not specify the semiconductor layer sequence of the first resonator is free of cladding layers on a side facing the laser-active material of the second resonator, and the laser-active material of the second resonator forms a cladding layer for the first resonator. Sabathil teaches a similar integrated laser with pump structure (fig.1) including the pumping laser (fig.1 #3) to be without a lower clad while the pumped laser includes a material that acts as a clad (fig.1 #5, fig.2 #5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the clad free upper pump laser approach of Sabathil in the device of Yap in order to reduce the number of layers needing to be manufactured.

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap in view of Farrell et al. (US 2016/0322782).
With respect to claim 34, Yap teaches the device outlined above including a first side surface forming a light-outcoupling surface (fig.1 #270); a second side surface forming a rear surface (fig.1 #290); but does not teach the  semiconductor laser diode comprising: at least one further side surface and/or a bottom side on which a mirroring is located. Farrell teaches a similar integrated laser with pump source (fig.1) which includes a mirror on a bottom surface (fig.1 #128). It would have been 
With respect to claim 35, Yap teaches a semiconductor laser diode comprising: a first resonator (fig.1 #30); and a second resonator (fig.1 #40), wherein the first and second resonators have parallel resonator directions along a longitudinal direction and are monolithically integrated into the semiconductor laser diode (fig.1), wherein the first resonator comprises at least a part of a semiconductor layer sequence having an active layer and an active region (col.2 lines 50-55, col.3 lines 3-14) configured to be electrically pumped (fig.1 Vbias) and to generate a first light (fig.1 upper pumping light), wherein the longitudinal direction is parallel to a main extension plane of the active layer, wherein the second resonator has an active region with a laser-active material (col.2 lines 53-57) is configured to be optically pumped by at least a part of the first light to produce a second light (fig.1 #210) which is partially emitted outwards from the second resonator (fig.1 #210), and wherein the first and second resonators are optically and mechanically coupled to each other by an at least partially transparent connecting layer which at least partially comprises a transparent oxide (col.4 lines 14-19) and/or a patterned metal layer and/or is dichroic. Yap does not specify the oxide to be conductive. Farrell further teaches the connecting oxide to be conductive (ZnO, [0096]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a conductive oxide in the connecting layer of Yap as Yap has stated other oxides are usable (col.4 lines 14-19) and Farrell has demonstrated conductive oxides work functionally in the outlined location which would allow for selection of a desired material type to ease manufacturing requirements.
Further, as Farrell has demonstrated, there materials are known in the art to be used with similar lasers. It would have been obvious to one having ordinary skill in the art at the time the invention In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following disclose related integrated pumps with lasers:
US 2006/0039437, 6424669, 5796771, 5982802, 2002/0171919


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828